Bleckley, Judge.
1. When, in a contract for the sale of personal property, it is stipulated that the seller is to retain title until the price is paid in full, the title does not pass by delivery of the property to the purchaser. Such a contract, when reduced to writing and signed by the parties, is not a mortgage— 23 Ga., 205 ; 34 Ib., 494.
2. When the seller is represented in the contract by an agent who retains the title in himself, as agent, the legal effect is to leave the title in his principal. And it makes no difference to whom the notes given for the purchase money are made payable.
3. After default in the buyer in paying the price according to contract, and after demand upon him for the property, and his refusal to return it, the seller may assert his title by action of trover against him. The agent need not sue in his own name; the action lies in the name of the principal.
4. Under the plaintiffs’ evidence, the court did not err in refusing to award a non-suit.
5. Affidavit to require bail in trover may be made, in this state, before a notary public — Code, §1502, par. 4; Ib., §3418. The notary need not attest it under his notarial seal or any other seal. Only notarial acts require a seal'— Code, §1503.
6. On the trial of an action of trover in which bail has *384been required and given, it is not competent for tlie defendant, while the case is proceeding before the jury, to make a motion orally to the court to dismiss the bail proceeding, and, in support of the motion, to introduce evidence in denial of the official character of the person whose attestation appears officially to the bail affidavit.
Judgment affirmed.